UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2394


MUHAMMAD NAEEM KHAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 29, 2009                  Decided:   August 14, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey B. Steinfeld, REM ZELLER LAW GROUP, Hackensack, New
Jersey, for Petitioner. Tony West, Assistant Attorney General,
William C. Peachey, Assistant Director, Brianne Whelan Cohen,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Muhammad Naeem Khan, a native and citizen of Pakistan,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) upholding the immigration judge’s denial of

his motion for a continuance and denying his motion to remand.

We have reviewed the record and find no abuse of discretion.

See   Lendo    v.   Gonzales,   493   F.3d   439,   441   (4th   Cir.   2007)

(setting forth standard of review for the denial of a motion for

a continuance); Onyeme v. INS, 146 F.3d 227, 234 (4th Cir. 1998)

(setting forth standard of review for the denial of a motion to

remand).        Accordingly,    we    deny   the    petition     for    review

substantially for the reasons stated by the Board.                See In re

Khan (B.I.A. Nov. 28, 2008).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                           PETITION DENIED